
	

113 HRES 605 IH: Recognizing the significance of Asian/Pacific American Heritage Month in May as an important time to celebrate the significant contributions of Asian Americans and Pacific Islanders to the Nation’s history.
U.S. House of Representatives
2014-05-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 605
		IN THE HOUSE OF REPRESENTATIVES
		
			May 29, 2014
			Ms. Chu (for herself, Mr. Honda, Mr. Al Green of Texas, Mrs. Napolitano, Mr. Faleomavaega, Mr. Rangel, Mr. Sablan, Ms. Loretta Sanchez of California, Mr. Grijalva, Mrs. Davis of California, Ms. Roybal-Allard, Mr. Lowenthal, Ms. Meng, Mr. Schiff, Ms. Matsui, Ms. Speier, Ms. Linda T. Sánchez of California, Mr. Swalwell of California, Ms. Lofgren, Mr. Takano, Mr. Peters of California, Ms. Lee of California, Ms. Hanabusa, Mr. Smith of Washington, Ms. Gabbard, Mr. Bera of California, Mr. Conyers, Mr. Becerra, Mr. Scott of Virginia, Ms. Fudge, Ms. Bordallo, Mr. Connolly, Ms. Eshoo, Mr. Crowley, and Mr. Van Hollen) submitted the following resolution; which was referred to the Committee on Oversight and Government Reform
		
		RESOLUTION
		Recognizing the significance of Asian/Pacific American Heritage Month in May as an important time
			 to celebrate the significant contributions of Asian Americans and Pacific
			 Islanders to the Nation’s history.
	
	
		Whereas the United States joins together each May to pay tribute to the contributions of
			 generations of Asian Americans and Pacific Islanders who have enriched our
			 Nation’s history;
		Whereas the history of Asian Americans and Pacific Islanders in the United States is inextricably
			 tied to the story of the Nation;
		Whereas the Asian American and Pacific Islander community is an inherently diverse population,
			 comprised of over 45 distinct ethnicities and over 100 language dialects;
		Whereas the United States Census Bureau found that the Asian American population grew faster than
			 any other racial or ethnic group over the last decade, surging nearly 46
			 percent between 2000 and 2010, a growth rate 4 times faster than the total
			 U.S. population;
		Whereas the 2010 decennial census estimated that there are now approximately 17,300,000 residents
			 of the United States who identify as Asian and approximately 1,200,000
			 residents of the United States who identify themselves as Native
			 Hawaiian or other Pacific Islander, making up nearly 6 percent of the
			 total United States population;
		Whereas the month of May was selected for Asian/Pacific American Heritage Month because the first
			 Japanese immigrants arrived in the United States on May 7, 1843, and the
			 first transcontinental railroad was completed on May 10, 1869, with
			 substantial contributions from Chinese immigrants;
		Whereas the year 2014 marks several important milestones for the Asian American and Pacific
			 Islander community, including the 20th anniversary of the founding of the
			 Congressional Asian Pacific American Caucus, the 20th anniversary of the
			 creation of the Asian Pacific American Institute for Congressional
			 Studies, and the 15th anniversary of the establishment of the White House
			 Initiative on Asian Americans and Pacific Islanders under Executive Order
			 13125 by President William J. Clinton;
		Whereas section 102 of title 36, United States Code, officially designates May as Asian/Pacific
			 American Heritage Month, and requests the President to issue each year a
			 proclamation calling on the people of the United States to observe this
			 month with appropriate programs, ceremonies, and activities;
		Whereas Asian Americans and Pacific Islanders, such as Daniel K. Inouye, a Medal of Honor and
			 Presidential Medal of Freedom recipient who, as President Pro Tempore of
			 the Senate, was the highest-ranking Asian American government official in
			 United States history, Dalip Singh Saund, the first Asian American
			 Congressman, Patsy T. Mink, the first woman of color and Asian American
			 woman to be elected to Congress, Daniel K. Akaka, the first Senator of
			 Native Hawaiian ancestry, Hiram L. Fong, the first Asian American Senator,
			 Norman Y. Mineta, the first Asian American member of a Presidential
			 Cabinet, and others have made significant contributions in both our
			 government and military;
		Whereas the Congressional Asian Pacific American Caucus, a bicameral caucus of Members of Congress
			 advocating on behalf of Asian Americans and Pacific Islanders, is composed
			 of 41 Members this year, including 13 Members of Asian or Pacific Islander
			 descent;
		Whereas the 113th Congress welcomed a number of historic firsts, including Mazie K. Hirono of
			 Hawaii, the first Asian American woman and first Buddhist to ever serve in
			 the United States Senate, Tammy Duckworth, the first Thai American woman,
			 first wounded female combat Veteran, and first Asian American from
			 Illinois to serve in Congress, Tulsi Gabbard, the first Hindu American and
			 first Pacific Islander woman to serve in Congress, Grace Meng, the first
			 Asian American Member of Congress elected to represent the State of New
			 York, and Mark Takano, the first openly gay person of color to ever serve
			 in Congress;
		Whereas in 2014, Asian Americans and Pacific Islanders are serving in State and Territorial
			 legislatures across the United States in record numbers, including in the
			 States of Alaska, Arizona, California, Connecticut, Colorado, Georgia,
			 Hawaii, Idaho, Kansas, Maryland, Massachusetts, Michigan, New Hampshire,
			 New Jersey, New York, Pennsylvania, Texas, Utah, Vermont, Virginia, and
			 Washington and in the Territories of American Samoa, Guam, and the
			 Commonwealth of the Northern Mariana Islands;
		Whereas the number of Asian American and Pacific Islander Article III judges more than tripled
			 between 2009 and 2014, reflecting a commitment to diversity in the Federal
			 judiciary that has resulted in the confirmations of high caliber Asian
			 American and Pacific Islander judicial nominees;
		Whereas there remains much to be done to ensure that Asian Americans and Pacific Islanders have
			 access to resources, a voice in the United States Government, and continue
			 to advance in the Nation’s political landscape; and
		Whereas celebrating Asian/Pacific American Heritage Month provides the people of the United States
			 with an opportunity to recognize the achievements, contributions, history,
			 and address the challenges faced by Asian Americans and Pacific Islanders:
			 Now, therefore, be it
	
		That the House of Representatives—
			(1)recognizes the significance of Asian/Pacific American Heritage Month as an important time to
			 celebrate the significant contributions of Asian Americans and Pacific
			 Islanders to the Nation’s history; and
			(2)recognizes that Asian American and Pacific Islander communities enhance the rich diversity of the
			 United States and strengthen the Nation.
			
